Citation Nr: 1035307	
Decision Date: 09/20/10    Archive Date: 09/28/10	

DOCKET NO.  07-09 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. §  1151 for additional disability 
claimed as nerve damage to the left foot, knee, and leg, as the 
residual of left great toe and/or foot surgery on October 1, 
2003.   

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disability.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal as to the issue of entitlement to a total disability 
rating based upon individual unemployability is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on your 
part.  


FINDING OF FACT

The Veteran did not suffer additional disability, including nerve 
damage to the left foot, knee, or leg, as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA medical 
personnel or due to an event not reasonably foreseeable, at the 
time of left great toe and/or foot surgery on October 1, 2003.  


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for additional disability claimed as nerve damage to the 
left foot, knee, or leg are not warranted.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
November 2004.  In that correspondence, VA informed the Veteran 
that, in order to substantiate his claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151, the 
evidence needed to show that he suffered additional disability as 
the result of carelessness, negligence, lack of proper skill, an 
error in judgment, or similar instance of fault on the part of 
treating VA medical personnel, or, in the alternative, as the 
result of "an event not reasonably foreseeable."  To the extent 
there existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential fairness 
of the adjudicatory process.  In point of fact, based on a review 
of the entire file, it is clear that the Veteran had a full 
understanding of the elements required to prevail on his claim.  
Moreover, neither the Veteran nor his representative has raised 
allegations of prejudice resulting from error on the part of VA.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which were not held by a Federal 
agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained both VA treatment records and 
examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequate evaluate the claim, 
and the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Compensation Benefits Pursuant to the Provisions of
38 U.S.C.A. § 1151

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes:  his 
multiple contentions, as well as both VA treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  

The Veteran in this case seeks compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional 
disability which he claims is "nerve damage" to the left foot, 
knee, and leg.  He contends that at the time of left great toe 
surgery on October 1, 2003, the Veteran sustained the claimed 
nerve damage which has resulted in severe pain in the Veteran's 
left lower extremity.  

In that regard, the Board notes that, for claims received after 
October 1, 1997 (as in this), compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 are payable for additional 
disability not the result of the Veteran's own willful 
misconduct, where such disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary, either by 
Department employee, or any Department facility, where the 
proximate cause of the disability was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or in the 
case of an event not reasonably foreseeable.  

To determine whether a Veteran has additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to the Veteran's 
condition after such care, treatment, or examination is stopped.  
VA considers each involved body part of system separately.  

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the Veteran's additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination, and that 
the Veteran has additional disability or died does not establish 
causation.  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished, unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  The proximate cause of disability or death is 
the action or event which directly caused the disability or 
death, as distinguished from a remote contributing cause.  

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused the Veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
Veteran's additional disability or death, and that (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the Veteran's, or in appropriate cases, the Veteran's 
representative's, informed consent.  

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each case 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable, but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2009).  

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  

A review of the record discloses that, on May 21, 2003, and after 
securing his informed consent, the Veteran underwent a left first 
metatarsophalangeal joint bunionectomy with osteotomy and 
internal fixation for left first hallux rigidus.  On 
postoperative follow-up two weeks later, the dorsalis pedis and 
posterior tibialis pulses were palpable, and the Veteran's 
surgical incision was well-coapted, with no evidence of any 
infection or edema.  The Veteran's sutures were removed, and he 
was prescribed medication for pain.  Further noted was that the 
Veteran was to perform physical therapy, including range of 
motion exercises.  

During the course of VA outpatient treatment in mid 
September 2003, the Veteran complained of continued throbbing 
pain, in particular, during and after ambulating.  However, 
according to the Veteran, the swelling in his left foot had 
decreased following icing, the wearing of compressive socks, and 
elevation of his foot.  Reportedly, the Veteran wished to discuss 
the possible removal of the screw inserted at the time of his 
May 2003 surgery.  On physical examination, there was moderate 
edema present on the dorsum of the left foot around the left 
first metatarsophalangeal joint.  Musculoskeletal examination 
revealed some evidence of tenderness on range of motion of the 
left first metatarsophalangeal joint, especially with 
dorsiflexion and plantar flexion.  Also noted was some tenderness 
on palpation around the sesamoids, though with no evidence of 
infection.  The clinical assessment was of a Veteran eighteen 
weeks status post left first metatarsal bunionectomy osteotomy 
with internal fixation.  Noted at the time of evaluation was that 
the Veteran was to be scheduled for screw removal and scar 
revision on October 1 (2003).  

At the time of a preoperative visit on September 29, 2003, it was 
noted that the Veteran was four to five months status post 
chevron osteotomy of the left first metatarsal without evidence 
of sufficient bone healing.  Noted at the time was that the 
Veteran's symptoms were likely due to painful retained hardware 
and motion at the osteotomy site.  Under the circumstances, it 
was felt that the Veteran would benefit from removal of internal 
fixation and repair of the nonunion, resulting in a more stable 
internal fixation across the osteotomy site.  This pathology and 
surgical plan were discussed with the Veteran at length, and all 
of his questions were answered to his satisfaction.  Moreover, 
the risk, benefits, and postoperative course were discussed with 
the Veteran at great length, and no guarantees were either 
implied or given.  The Veteran consented to the above procedure, 
and indicated that he would present for outpatient surgery on 
October 1, 2003.  

On October 1, 2003, the Veteran underwent left foot hardware 
removal and application of Grafton for the previously-described 
left foot nonunion of the first metatarsal with painful retained 
hardware.  

In mid November 2003, the Veteran was seen for follow up of his 
left hallux hardware removal.  At that time, the Veteran 
complained of mild pain at the surgical site, but with no other 
health changes.  According to the Veteran, he had been ambulating 
in a postoperative shoe due to swelling, since he was unable to 
fit into regular shoes.  On physical examination, the Veteran's 
protective threshold was intact.  However, range of motion of the 
left hallux was still limited in both dorsiflexion and plantar 
flexion.  Further examination revealed some mild edema of the 
left hallux, but with otherwise good skin temperature, texture, 
and turgor, with no open lesions or macerated skin.  Further 
noted was that the incision area was clean and dry, and the 
tissue "well-copated."  

In an outpatient VA podiatry note dated in mid December, 2003, 
the Veteran complained of a burning, stinging pain in the joint 
of his left big toe.  According to the Veteran, the pain in 
question was elicited only when he was nonweightbearing.  He 
denied any radiation to the digits or proximal.  Reportedly, 
treatment with pain medication had yielded only minimal relief.  
However, the Veteran had been wearing compression stockings, 
which had resulted in a significant decrease in his left foot 
swelling.  According to the Veteran, he was still unable to wear 
his shoes due to pain and swelling.  The pertinent diagnosis 
noted was of a Veteran status post hardware removal with neuritis 
dorsal cutaneous secondary to edema and possible capsulitis of 
the first metatarsophalangeal joint.  

Radiographic studies of the Veteran's left foot conducted in 
early May 2004 suggested a status following osteotomy involving 
the first metatarsal bone secondary to bunion repair.  Noted at 
the time was that the Veteran's fracture had healed very well in 
excellent position, and that the fracture line was no longer 
visible.  Further noted was that the bone and joint structure of 
the remaining parts of the Veteran's left foot were within normal 
limits.  The clinical impression was of status post bunion 
repair, with no radiographic pathology involving the left foot.  

During the course of VA outpatient treatment in mid August 2004, 
the Veteran was complained of continuing and increasing pain in 
his left foot at the first metatarsal head.  According to the 
Veteran, there was also pain in the area of the second 
metatarsal.  When questioned, the Veteran indicated that he found 
it difficult and painful to bear weight on his left foot, and 
that the pain in question was "intermittent and deep."  When 
further questioned, the Veteran indicated that he had completed 
his course of physical therapy, but that he continued to 
experience swelling, burning, and sharp, shooting pain on the 
dorsum of his left foot.  Moreover, the Veteran's left foot was 
reportedly swollen in the mornings prior to his attempting to 
bear weight.  

On physical examination, there was exquisite pain with palpation 
of the left plantar first metatarsal head, the left first 
interspace, and the left plantar second metatarsal head.  Further 
noted was a limitation of range of motion in the left ankle and 
subtalar joint.  According to the examiner, the Veteran might be 
guarding secondary to pain.  However, the left hallux was 
anatomically aligned.  Radiographic studies revealed some 
marginal bone overgrowth at the plantar aspect of the first 
metatarsal head, which, it was felt, might be reactive to the 
osteotomy.  Reportedly, this had not been present to such a 
degree in May of 2004.  Apparently, it had obtained the form of a 
small exostosis or osteophyte, which, according to the examiner, 
might be producing pressure in the web space.  Further noted was 
a small, oval-shaped lucency in the marrow in that portion 
immediately adjacent to the osteotomy site.  The clinical 
impression was of reactive bone growth secondary to previous 
osteotomy, as noted to intrude upon the space between the first 
and second metatarsals.  

An October 2004 VA outpatient podiatric note indicates that the 
Veteran was reporting to the clinic on consultation for resection 
of a first metatarsal exostosis on his left foot.  The clinical 
assessment was of exostosis secondary to past bunion procedure.  
Noted at the time of evaluation was that the Veteran was to be 
called by the chief resident in order to discuss surgical 
options.  

During the course of a preoperative outpatient VA podiatric 
consultation on November 16, 2004, the Veteran received a 
clinical assessment of a painful, prominent exostosis at the 
plantar lateral first metatarsal head on the left.  At that time, 
treatment options, risk, benefits, and potential complications of 
surgery were discussed in depth with the Veteran.  However, due 
to the failure of conservative therapy to alleviate his pain, the 
Veteran opted for surgical intervention.  The Veteran's consent 
was obtained, and he signed for excision of the painful exostosis 
on his left foot.  

On November 17, 2004, the Veteran underwent the surgical removal 
of a painful exostosis from the left first metatarsal.  One week 
following that surgery, the Veteran indicated that his pain was 
under control with medication.  According to the Veteran, he had 
been "guarded weightbearing" on his left lower extremity with a 
postoperative shoe and crutches, and otherwise had no other 
complaints.  On physical examination, the left foot operative 
site was clean, dry, and intact.  Moreover, upon removal of the 
sutures, the plantar aspect of the Veteran's left first 
metatarsophalangeal joint was intact.  The wound edges were well 
opposed and coapted, with no evidence of any local erythema, 
edema, purulence, or striking.  Nor was there any evidence of 
wound dehiscence.  According to the Veteran, he had only mild 
tenderness to palpation over the operative site.  Otherwise, the 
neurovascular status of the Veteran's left foot was intact.  

In correspondence of March 2005, a VA podiatrist wrote that the 
Veteran had undergone surgery on his left first 
metatarsophalangeal joint on May 21, 2003, with a subsequent 
nonunion.  Additional surgery was therefore performed on 
October 1, 2003 to remove painful hardware and for repair of the 
nonunion with the placement of Grafton in the affected site.  A 
subsequent surgery was performed on November 17, 2004 to remove a 
painful exostosis from the planter first metatarsal which 
extended into the first interdigital space.  According to the 
podiatrist, the Veteran had been diagnosed with reactive bone 
growth secondary to the previous osteotomy.  Additionally noted 
was that the Veteran was unable to bear weight at the present 
time without pain.  

During the course of VA outpatient treatment in August 2005, it 
was noted that the Veteran continued to have pain and difficulty 
with ambulation.  Accordingly, there was some discussion 
regarding the need for continued pain management along with the 
need for a possible revision of the Veteran's original 
bunionectomy.  

In correspondence of mid September 2005, a VA podiatrist wrote 
that the Veteran's surgical outcome had resulted in complications 
which had made his desired long-term outcome less than optimal.  
Accordingly, the Veteran was undergoing additional surgical 
consultation to alleviate his pain and disability.  According to 
the podiatrist, the Veteran had not been able to bear full weight 
without pain.  Further noted was that the Veteran was pending 
further surgical workup, and might be left with residual 
impairment of his left foot.  

In response to a request for a medical opinion, a VA neurologic 
examination was conducted in February 2007.  At the time of that 
examination, it was noted that, due to pain in the Veteran's left 
foot, he underwent his first surgery in 2003, at which time 
screws were placed in the metatarsophalangeal joint.  However, a 
second surgery was soon required, essentially on the basis that 
the Veteran's previous surgical site might have become infected.  
At that time, the previously-placed screw was removed, and 
Grafton put in its place.  Additional toe surgery was performed 
in 2004, apparently, for "bone reaction."  While a fourth surgery 
had been suggested, the Veteran was somewhat hesitant to give his 
consent.  

Current symptoms consisted of pain in the Veteran's left foot at 
the site of his previous surgery, which pain "came on" when the 
Veteran attempted to walk, bear weight, put on a shoe, or move 
his ankle or toes.  According to the Veteran, he kept his left 
foot elevated in order to relieve his pain, which he described as 
"throbbing in nature."  Further noted was that the Veteran was 
unable to wear a "normal" shoe, with the result that, for the 
past two years, he had utilized a "special" shoe.  The Veteran 
used a cane in order to help his walking, and complained of some 
"tingling and numbness" in both feet.  According to the Veteran, 
his "tingling and numbness" was most prominent over the first 
digit when compared to the other digits of his feet.  

When questioned, the Veteran indicated that his right foot was 
also painful on walking, and similarly affected by both tingling 
and numbness.  However, he had undergone no surgery on his right 
foot.  

On physical examination, it was noted that the Veteran utilized a 
cane to walk, and that he had a special shoe with open toes on 
his left foot.  Further noted was a scar on the dorsum of the 
left foot, as well as at the plantar surface and first 
metatarsophalangeal joint.  Both scars were well healed, with no 
sign of either inflammation or swelling.  

On neurological examination, there was normal stance in both arms 
and the right leg, though slightly reduced stance in the left 
foot, primarily due to pain.  No definite atrophy was present, 
and there was no evidence of any fasciculations, involuntary 
movements, or tremors.  Moreover, coordination was described as 
normal.  Knee jerks were 2+, though the ankle jerk was reduced to 
1+ on the right and absent on the left.  Plantar reflexes were 
described as flexor.  There was reduced sensation in a glove 
distribution in both upper extremities to the middle of the 
forearm symmetrically, and to the middle of the legs bilaterally 
and symmetrically.  However, there was no difference between the 
Veteran's right and left foot in sensory appreciation.  Nor was 
there evidence of sensory loss in the peripheral nerve 
distribution on the left side.  

The Veteran walked across the room holding onto the table and his 
cane, and exhibited some difficulty walking on both toes and 
heels, primarily due to pain in his left foot.  However, he was 
able to walk on both toes and heels on both sides, suggesting 
that there was no real weakness in dorsiflexion and plantar 
flexion of the left foot.  

Review of the Veteran's claims folder showed that he had 
undergone his most recent operation on November 15, 2004.  
Magnetic resonance imagining showed some degenerative changes in 
the metatarsophalangeal joint of the left foot, though with no 
Morton's neuroma, and no abnormal nerve findings.  Further review 
of the file showed a past history of peripheral neuritis by a 
podiatrist who had examined the Veteran, though that diagnosis 
was not considered in the final conclusion of the podiatrist's 
notes.  Nerve conduction velocities measured in both lower 
extremities showed motor distal latencies in the right and left 
peroneal nerves, and in the right and left posterior tibial 
nerves characteristic of neuropathy, while sensory distal 
latencies in the right and left sural nerves were suggestive of 
peripheral neuropathy.  The pertinent diagnoses noted following 
examination were of idiopathic peripheral neuropathy affecting 
both lower extremities; and postoperative condition of the left 
foot for the first metatarsophalangeal joint.  

In the opinion of the examiner, while the Veteran had undergone 
surgery on his left foot, that surgery was uneventful, and did 
not result in nerve damage to the Veteran's left foot.  While the 
Veteran did exhibit peripheral neuropathy, it was present not 
only in his left foot, but also in his right foot, as confirmed 
by nerve conduction velocity studies in both lower extremities.  
Findings obtained were comparable in both lower extremities, 
suggesting that they were the result of a metabolic condition due 
to idiopathic factors, and not related to surgical intervention 
in the Veteran's left foot.  According to the examiner, 
peripheral neuropathy had resulted in reduced or absent reflexes 
at both ankles, as well as reduced sensation in a glove 
distribution in both upper extremities, and in a stocking 
distribution in both lower  extremities.  This peripheral 
neuropathy also caused a subjective sensation of paresthesia and 
pain in both feet.  

In the opinion of the examiner, were the Veteran not to have the 
underlying condition of peripheral neuropathy, he would have 
improved following surgical intervention in the usual manner, and 
perhaps currently be symptom-free.  However, the presence of the 
underlying condition of peripheral neuropathy had delayed his 
recovery and prolonged his improvement.  In the opinion of the 
examiner, surgical intervention by itself had not resulted in any 
particular peripheral nerve damage.  Significantly, magnetic 
resonance imagining made no mention of any neuroma.  

Finally, according to the examiner, the term "nerve damage" was a 
layman's term, and did not specify the condition from which the 
Veteran was suffering.  Moreover, on neurological testing, it was 
obvious that the Veteran had idiopathic peripheral neuropathy 
affecting both the lower and upper extremities due to certain 
metabolic factors.  

In conclusion, the examiner was of the opinion that the Veteran's 
peripheral neuropathy was caused by or the result of idiopathic 
metabolic factors, and unrelated to VA surgical intervention or 
some unanticipated consequence of VA surgery.  

The Board finds the aforementioned VA opinion highly probative, 
because that opinion was based upon a full review of the 
Veteran's claims file, including all evidence regarding the 
nature and origin of the Veteran's left foot and toe pathology.  
See Hernandez-Toynes v. West, 11 Vet. App. 379, 382 (1998); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion).  Moreover, the VA examiner provided 
reasons and bases for his medical opinion, and pointed to the 
evidence which supported that opinion.  

Based on the aforementioned, it is clear that the Veteran did 
not, in fact, suffer additional disability, including "nerve 
damage" to the left foot, knee, or leg, as the result of 
treatment, including surgery, provided by VA medical personnel on 
October 1, 2003.  While the Veteran's postoperative course may 
have been somewhat complicated, that "complication" was the 
result of peripheral neuropathy caused by or the result of 
idiopathic metabolic factors unrelated to the Veteran's VA 
surgery, or any unanticipated consequence of that surgery.  In 
any case, it has not been demonstrated that the care provided the 
Veteran was characterized by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA medical personnel performing his October 2003 
surgery, or that it resulted in an event which was not reasonably 
foreseeable.  

The Board is cognizant of the Veteran's assertions set forth on 
appeal.  However, the Board rejects those assertions.  The 
Veteran, as a layperson, is not competent to provide an opinion 
requiring medical knowledge, such as one addressing medical 
causation or etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Under the circumstances, the Veteran's 
contentions are neither credible, nor of any probative value.  
Moreover, in the case at hand, the preponderance of the evidence 
weighs against the Veteran's claim, and is not in equipoise.  
Accordingly, the Veteran's claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 must be denied.  


ORDER

Compensation benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for additional disability claimed as nerve damage to the 
left foot, knee, and leg, as the residual of left great toe 
and/or foot surgery on October 1, 2003, are denied.  


REMAND

In addition to the above, the Veteran in this case seeks 
entitlement to a total disability rating based upon individual 
unemployability.  In pertinent part, it is contended that, as a 
result of the Veteran's service-connected residuals of injury to 
his left great toe, he is precluded from all forms of 
substantially gainful employment consistent with his education 
and occupational experience.  

On VA neurologic examination in February 2007, it was noted that, 
following the Veteran's discharge from service, he had worked as 
a laborer in a factory for approximately 20 years, followed by 
work as a garbage collector for the City of Modesto (California) 
for 11 years.  According to the Veteran, he then performed "fence 
work" for houses for a period of five years, and last worked in 
2001, having stopped work due to various "left foot problems."  

The Board notes that, in addition to the Veteran's service-
connected residuals of injury to the left great toe, he suffers 
from various other, nonservice-connected disabilities, including 
the aforementioned peripheral neuropathy, arthritis, degenerative 
disc disease of the lumbosacral spine, hyperlipidemia, 
hypertension, and headaches.  To date, no opinion has been 
offered as to whether the Veteran's service-connected residuals 
of injury to his left great toe are, in and of themselves, 
sufficient to preclude his participation in all forms of 
substantially gainful (including sedentary) employment.  Such 
information is necessary prior to a final adjudication of the 
Veteran's claim for a total disability rating based upon 
individual unemployability.  

Finally, and as noted above, the Veterans Claims Assistance Act 
of 2000 (VCAA) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  However, in the case at hand, the Veteran has yet to 
be afforded VCAA-complying notice with regard to the issue of a 
total disability rating based upon individual unemployability.  
Such notice must be provided prior to a final adjudication of the 
Veteran's current claim for that benefit.  

Accordingly, the case is REMANDED to the RO/AMC for the following 
actions:  

1.  The RO/AMC should review the Veteran's 
claims file, and ensure that the Veteran is 
sent a corrected and compliant VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) which advises him of the 
evidence and information necessary to 
establish entitlement to a total disability 
rating based upon individual 
unemployability due to service-connected 
disability.  

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
February 2007, the date of the most recent 
VA examination of record, should then be 
obtained and incorporated in the claims 
folder.  The Veteran should be requested to 
sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure such 
records should be documented in the file.  
If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
claims file.  In addition, the Veteran and 
his representative should be informed of 
any such problem.  

3.  The Veteran should then be afforded an 
additional VA examination or examinations 
in order to more accurately determine the 
impact of his service-connected left great 
toe disabilities on his ability to obtain 
and retain substantially gainful 
employment.  The RO/AMC is advised that the 
Veteran must be given adequate notice of 
the date and place of any requested 
examination(s).  The Veteran is further to 
be advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
effect on his claim.  

As regards requested examination(s), all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the examination(s), 
the appropriate examiner or examiners 
should offer an opinion as to whether, due 
solely to the Veteran's service-connected 
left great toe injuries, he is precluded 
from all forms of substantially gainful 
employment (including sedentary employment) 
consistent with his education and 
occupational experienced.  A complete 
rationale must be provided for any 
opinion offered, and all information 
and opinions, when obtained, must be 
made a part of the Veteran's claims 
folder.  

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiner(s) 
prior to completion of the 
examination(s).  Moreover, a notation 
to the effect that this record review 
has taken place must be included in the 
examination report(s).  

4.  The RO/AMC should then readjudicate the 
Veteran's claim for a total disability 
rating based upon individual 
unemployability.  Should the benefit sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim for 
benefits since the issuance of a Statement 
of the Case (SOC) in March 2007.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


